internal_revenue_service appeals_office e ninth street cleveland oh date yy department of the treasury person to contact employee id number tel fax refer reply to number release date in re form required to be filed ein tax period s ended uil certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods beginning on and after date with the cincinnati service_center cincinnati oh you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager of tax_exempt_and_government_entities_division department of the treasury internal_revenue_service watt ave sa-114 sacramento ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process’ - your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely be edward v hill revenue_agent eo examinations letter catalog number 34809f form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended issue sec_1 whether xxx operated exclusively for purposes described in sec_501 of the internal_revenue_code whether revocation of the xxx tax-exempt status should be applied retroactively facts xxx filed form_1023 application_for recognition of exemption under section xxx was organized and incorporated in the state of xxx on july c of the internal_revenue_code on april stating that the organization was recognized cs exempt fre federal_income_tax because it was classified as an organization described in sec_501 of the internal_revenue_code it was also recognized as a public charity under sec_509 of the code 20_ the service issued a letter in february xxx’s form_1023 advised that its activities purposes would be xxx will provide grants to first-time home buyers who meet certain criteria these grants can be used for their down payment and or closing costs to help them purchase their first home they must qualify for a first mortgage loan from a lender the grant will be a gift from the organization and does not have to be paid back the form_1023 also stated sources of financial support as community businesses private individuals and government entities contributions from the organization's tax returns forms forthe following statement to clarify that the organization makes grants primarily to low and moderate income homebuyers tax periods included the --20 xxx provides grants primarily to qualified low and moderate income homebuyers the grants may be used for down payment assistance and or closing costs _ each of these individuals was replaced as a director the original incorporators directors of xxx were xxx xxx and xxx on january of xxx xxx continued to assist xxx in its operations to a limited extent until the board tormally appointed a new president xxx in september or october of - in february at about the same time xxx was seeking exemption xxx xxx and xxx organized a taxable subchapter_s_corporation xxx to conduct the sales and marketing functions for xxx including development of xxx's nationwide network of form 886-a rev age -1- department of the treasury - internal revenue servict form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended commissioned sales persons and promotion of its dpa program from the formation of xxx until january xxx xxx and xxx served as directors of both xxx and were the principal shareholders of xxx the formation of xxx or its intended purpose was not disclosed on the form_1023 the form_1023 also specifically advised xxx xxx and xxx would not be compensated for their time a services agreement was executed between xxx and xxx effective as of the day of january independent marketing representative of xxx under this agreement xxx agreed to perform the following primary services this agreement appointed xxx to act as the non-exclusive xxx will find and solicit mortgage providers so that they can provide grant information to their clients xxx will train support and monitor such mortgage providers to ensure their compliance with the grant program requirements xxx will provide marketing data to xxx concerning the fha loan market and trends regulatory changes and other pertinent information concerning other down payment assistance program providers xxx provided most of its marketing services to xxx through staff employees and a network of independent_contractor marketing specialists marketing representatives located throughout the united_states as compensation under the contract xxx received a marketing fee equal to seventy-five per cent of the seller service fee paid_by the seller to xxx the current xxx board_of directors includes xxx xxx and xxx although xxx xxx and xxx resigned from xxx in january until august -_ and continue to be its principal shareholders _ they remained as the officers of xxx xxx paid the amount to xxx until february at which time the amount of the payment was reduced to a lower figure after complaints by xxx's new management that the sales and marketing fees paid to xxx were excessive xxx paid the lower figure to xxx until august allow xxx to conduct all further sales and marketing efforts from within the exempt_organization and the relationship between the xxx and xxx was terminated xxx paid xxx the following amounts pursuant to the above-described arrangements when xxx purchased all of the assets of xxx to table year amount form 886-a rev page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended total every grant made by xxx was deemed attributable to marketing services provided by xxx therefore xxx received a marketing fee from every grant transaction made by xxx if applicable xxx agreed to provide xxx days prior written notice that a grant transaction was not attributable to xxx this agreement was signed by xxx as trustee for xxx and by xxx as president of xxx although xxx had resigned as an officer or director of xxx in zo ne continued an to exert substantial influence over the affairs of the organization on july amendment to the agreement was executed that emphasized the non-exclusive nature of the agreement xxx was free to perform services for other down payment assistance programs and to continue providing services for xxx the term of the agreement was extended to january and was automatically extended for additional one-year periods thereafter unless either party terminated the agreement upon days written notice xxx purchased all of the assets of xxx including xxx's on august contractual rights with the marketing representatives the purchase_price for the assets was established by appraisal the purchased assets were largely in the nature of intangible intellectual_property rights derived from xxx's marketing efforts xxx paid no further compensation to xxx other than final amounts due under the purchase contract and the relationship between xxx and xxx ceased to exist on may http www com 20_ xxx made the following announcement on their website the following is the financial information taken from the returns filed by xxx and shows the major categories of revenue and expenses from its operations table department of the treasury - internal_revenue_service form 886-a rev age -3- department of the treasury - internal_revenue_service form 886a schedule no or exhibit year period ended name of taxpayer explanation of items dpa revenue other revenue total revenue dpa assistance marketing fee charitable grants other expenses total expenses net amount the down payment assistance program at xxx is based on a home-buyer connecting with a seller who agrees to participate in the grant program and pay a seller service fee ssf to xxx the program worked as follows e e e e areal estate contract is negotiated between the buyer and the seller and includes the seller's agreement to pay a service fee to xxx the contract is forwarded to the title company for determination of the transaction amounts that will be required for the final real_estate closing the lender prepares a grant application in the name of the buyer the grant amount is the amount needed by the buyer for the required down payment or for closing costs when the application is completed it is forwarded usually by fax to xxx xxx approves the grant the grant award letter gift letter for the buyer is prepared by xxx and faxed to the lender the grant to the buyer is a gift and does not have to be repaid by the buyer gift letters go out the same day the grant application is received when all of the closing arrangements have been made and signed closing instructions have been received from the closing agent grant funds are wired from xxx to the title company ' form 886-a rev department of the treasury - internal_revenue_service age ee ies department of the treasury - internal_revenue_service form 886a schedule no or exhibit year period ended name of taxpayer explanation of items e e during the closing process the seller pays a service fee ssf that was wired to xxx this fee consists of two parts the grant amount typically to percent of the sales_price of the home it is the same amount that was granted to the purchaser and a transactional service fee after xxx receives the ssf seventy-five per cent of the service fee charge not the grant amount was forwarded to xxx as compensation under the services agreement additional details about the downpayment assistance program e e e e e e e e e e the program is compatible with fha conventional or sub-prime loans approximately of the grants awarded were associated with fha insured loans for the non-fha loans grant proceeds were allowed be used to pay off existing debt no roof certifications homeowner's warranties or home buyer’s education were _ required for buyer or seller participation in the program the organization had no standards for habitability and home inspection reports were not required for participation in the program xxx provided national and local personal account executives to set up grant transactions for home buyers and also provided account executives who provided consulting and training services for real_estate professionals participants were not required to be first-time homebuyers there were no income or asset restrictions limits for homebuyers no credit checks or employment history were required for participation in the program there were no geographic restrictions for home purchases and sales buyers must qualify for a loan program that allows gift funds from nonprofit_organizations the grant to buyers could be used for a down payment or closing costs and if the loan was non-fha it could be used to pay off existing debt maximum grant amount was dollar_figure and the average grant amount was approximately dollar_figure form 886-a rev department of the treasury - internal_revenue_service age - form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended e there are no department of housing and urban development hud rules or regulations required of the exempt_organization the lenders and loan officers are responsible to ensure compliance with fha guidelines and procedures law issue sec_501 of the code provides for the exemption from federal income_taxation of corporations described in sec_501 of the code to be described in sec_501 an organization must be organized and operated exclusively for charitable educational or other exempt purposes and may not permit any of its net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly activities furthers non-charitable purposes the organization is not operated exclusively for charitable purposes even though its other activities further charitable purposes see qld dominion box co inc v u s 477_f2d_340 cir cert_denied 413_us_910 exempt purposes if a substantial part of an organization’s nmonexempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged advancement of education combating community deterioration and lessening the burdens of government sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community department of the treasury - internal_revenue_service form 886-a rev page - form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business it offers financial counseling seminars and conducts other educational revrul_2006_27 r b sets forth standards for determining when an organization that provides funds to homebuyers for down payment or closing costs qualifies for exemption from federal_income_tax under sec_501 in situation an organization provides down payment assistance to low-income individuals and families activities to help prepare potential low-income homebuyers for the responsibility of home ownership under the organization’s grantmaking procedures the staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which the organization provides down payment assistance to a homebuyer the organization receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by the organization to the homebuyer and the amount of the home seller's payment to the organization finally the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive the organization’s down payment assistance the revenue_ruling holds that the organization described in situation is not exempt from federal_income_tax under sec_501 because it finances its down payment assistance activities with contributions from sellers and individuals that stand to benefit from the transactions that the organization facilitates the fact that the organization relies on seller's payments for most of its funding and in substantially_all of the transactions the payment from a home seller corresponds to the amount that the organization gives to a homebuyer indicate that the benefit to the home seller is a critical aspect of an organization's operations revrul_2006_27 also holds that the payments to homebuyers in situation are not gifts but rebates or purchase_price reductions because sellers make the payments not out of detached and disinterested generosity but in response to an anticipated economic benefit namely the sale of their home at a higher price and in less time revrul_2006_27 situation sec_1 and describe organizations that provide down payment and closing costs to qualified homebuyers in the manner that could qualify for exemption from federal_income_tax under sec_501 in situation the organization’s purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary form 886-a rev department of the treasury - internal revenue sevics age -7- department of the treasury - internal_revenue_service schedule no or form 886a year period ended name of taxpayer explanation of items exhibit homes in situation the organization's purposes and activities combat community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs importantly these organizations conduct broad based fundraising programs to attract gifts grants and contributions from several foundations businesses the general_public and receive funding from government agencies see revrul_2006_27 their policies and procedures prevent the grantmaking staff from knowing identities of the parties involved in the transaction and whether anyone related to the transaction had made or agreed to make or made a contribution to the organization in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court held that an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose tne court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c - -1 d ii of the regulations the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner department of the treasury - internal revenue os form 886-a rev age -8- department of the treasury - internal_revenue_service schedule no or form 886a name of taxpayer year period ended explanation of liems exhibit in 71_tc_202 the court heid that an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but merely the means through which the organization pursued its charitable purposes the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an organization that operated a conference center as its primary activity and derived most of its revenues from user fees because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated that ajmong the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations revrul_67_138 1967_1_cb_129 held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing home sites for resale at cost and helped low income people obtain home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided page -9- form 886-a rev department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low- income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_85_1 1985_1_cb_177 holds that an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers the activity to be its burden the ruling also provides that little weight should be given to government officials that merely praise or express approval of an organization and its activities instead the government must formally recognize the organization and its operations as relieving its burdens several factors set forth in the revenue_ruling bear on whether the governmental_unit has made an objective manifestation these factors are form 886-a rev department of the treasury - internal_revenue_service age -10- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended e e e e e astatute specifically creates the organization and clearly defines the organization's structure and purposes the activity is an integral part of a larger governmental program or is acted jointly with a governmental_unit the governmental_unit controls the activities of the organization for example by appointing the board members the organization pays governmental expenses regular government funding of the organization's activities through grants or general obligation bonds backed with the full faith and credit of the governmental as opposed to general revenue bond financing e the governmental_unit is not prohibited from performing the particular activity revrul_85_2 1985-1c b holds that an organization lessens the burden of government if it engages in activities that a governmental_unit considers to be its burden and such activities actually lessen such governmental burden an organization must demonstrate through all the relevant facts and circumstances that a governmental_unit considers the organization to be acting on its behalf thereby freeing up the government assets that would otherwise be devoted to the particular activity in 88_tc_1 aff'd without published opinion 838_f2d_465 that expending funds for services and items similar to those in the budget of a municipal government is insufficient to establish that a governmental_unit accepted the activities as its responsibility cir the court provided in public industries inc v commissioner t c memo the court stated that even if a governmental_unit considers an activity to be a proper governmental function an organization must establish that it has a solid relationship with the governmental_unit to support a finding that the organization was acting on the governmental unit's behalf on the issue of whether the organization's activities actually lessen the burdens of government the court noted that showing that an organization's activities might improve general economic conditions or might reduce the negative consequences if the activities are not conducted is not enough to demonstrate that organization's activities actually lessen the government's burden in 114_tc_498 an organization that developed a certification program for safe construction claimed that it was lessening the burdens of government governmental agencies were among those that requested that the organization develop the certification program the court held that the government's concer with obtaining high quality work in public construction projects falls short of establishing that the government considers the certification form 886-a rev department of the treasury - internal revenue servic’ page -11- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended program to be its own responsibility and that the organization was acting on its behalf in addition the court stated that even if the certification program lessened the burdens of government because it also conferred benefit on private owners and developers it furthered a substantial nonexempt purpose by lessening the burdens on private parties even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 to qualify for exemption from federal_income_tax under sec_501 as on organization described in sec_501 the organization must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because the primary purpose of its activities was to attract customers to its founders’ private business the founders of the organization were the sole owners of k's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization's board the tax_court found that the founders exercised substantial influence over the affairs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets exclusively to patrons of kj's place the lottery tickets were sold during regular business hours by the owners of the lounge and their employees the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization's operation resulted in more than incidental private benefit to kj’s place and indirectly its owners the second circuit affirmed although supporting charitable organizations may be a charitable an organization does not serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 if any of its net_earnings inure to the benefit of any insiders sec_1_501_c_3_-1 although stated in terms of the net_earnings of an organization the inurement doctrine applies to any of an organization's charitable assets see 75_tc_127 payment of excessive_compensation is a form of inurement for example in department of the treasury - internal revenue servic form 886-a rev page -12- hn ns form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 203_f2d_872 cir the fifth circuit held that the organization's payment of a full-time salary for part-time work was inurement receipt by an exempt_organization of less than fair_market_value in a sale_or_exchange of property with an insider is also a form of inurement in 46_tc_519 two doctors transferred their private practice of medicine including the building in which the practice was housed to a non-profit hospital they controlled a portion of the building was occupied by a for-profit laboratory under a prior agreement with the two doctors the doctors caused the hospital to acquiesce in the arrangement with the laboratory the hospital received no consideration for the assignment of its space to the laboratory either as part of the sale or through a share of the laboratory's gross revenues payments in consideration of the assignment that should have been paid to the hospital were paid directly to the two doctors the doctors performed no services for the laboratory the tax_court held that the arrangement resulted in an inurement of the hospital’s charitable assets to the two doctors in anclote psychiatric ctr v commissioner t c memo an organization's board_of directors caused the organization to sell its largest asset - a hospital - to a for-profit entity formed by the directors the board_of directors obtained an independent appraisal of the hospital and hired independent counsel to represent the organization the closing however occurred almost two years after the appraisal the parties failed to make adjustments to the values established in the appraisal the tax_court determined that the purchase_price received by the organization on the sale of the hospital was not within a reasonable range of what could be considered fair_market_value accordingly the tax_court held that the sale transaction resulted in inurement within the meaning of sec_501 the provision of inurement can be direct or indirect in anclote psychiatric ctr supra the sale transaction giving rise to the inurement was between an exempt_organization and a for-profit corporation formed by the organization's directors although the for- profit corporation was the direct beneficiary of the below-market sale transaction the tax_court held that the transaction resulted in an advantage to the shareholders of the for-profit corporation and that this advantage constituted inurement of the organization’s charitable assets to the shareholders in church in 765_f2d_1387 cir the ninth circuit treated as inurement compensation paid_by a controlled_entity to the organization's insiders by mail two individuals reverend ewing and reverend mcelrath ran a church that mailed printed sermons to several million homes they also owned a for-profit advertising agency which provided the church's printing and mailing services the ninth circuit found that the combined compensation paid to reverend ewing and reverend mcelrath by the church and the advertising agency was excessive the ninth circuit rejected the church's argument that the portion of the compensation paid department of the treasury - internal revenus servi’ form 886-a rev age -13- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year reriod ended by the advertising agency should not be included in the determination of reasonableness and treated this portion as indirect inurement of the church's earnings to the church's insiders id the ninth circuit based its conclusion on the following legal principle w hen a second organization is created which serves to funnel income to the individual who controls the purportedly exempt_organization and the income exceeds a reasonable salary the income inures to the benefit of a private person within the meaning of r c sec_501 id indirect inurement can occur even if the organization's insiders are not formally in control of the intermediary used to funnel the funds from the organization to the insiders in 823_f2d_1310 _ cir the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization's founder and his wife the directors of the corporation were high-ranking members of the church of scientology at the time of the transfer the founder and his wife were not directors officers or employees of the corporation the founder was no longer serving as the head of the church but continued to exert significant control_over the church by making policy statements directives and orders f 2d pincite in particular his approval was required for all financial planning d the directors of the corporation approved the founder's decision to transfer dollar_figure million from the corporation's account to the ship apollo_aboard which the founder and his family lived the ninth circuit held that the organization's funds funneled through the corporation constituted inurement to the founder and his family f 2d pincite the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization’s exempt status for inurement regardless of the amount of inurement see 222_fsupp_151 e d wash the 412_f2d_1197 283_fsupp2d_58 moreover for purposes of establishing that inurement occurred it is not necessary to calculate the precise amount of inurement as long as it is shown that the value of the transfer giving rise to inurement is not within a reasonable range of what could be considered fair_market_value see anclote psychiatric ctr v commissioner t c memo an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 see also revproc_2008_9 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents id if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued id in addition an organization may not rely on a favorable determination the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the form 886-a rev department of the treasury - internal_revenue_service age - ee form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended organization omitted or misstated a material fact or operated in a manner materially different from that originally represented id analysis issue xxx does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable class and results in inurement of a substantial portion of it’s net_earnings to the benefit of the founders and original board members of the exempt_organization charitable purposes include relief of the poor and distressed see sec_1 c - d of the regulations xxx's down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low- income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption xxx does not have any income limitations for participation in its dpa program instead the program is open to anyone without any income limitations who otherwise qualified for these loans the program is not even limited to first-time homebuyers as xxx stated in its intentions on its form_1023 ' xxx's dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitation for the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the - code only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if xxx's dpa program were directed to exclusively low-income individuals or disadvantaged communities xxx's total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions form 886-a rev department of the treasury - internal revenue seni age - form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended - demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 xxx is structured and operated to assist the private parties who fund it and give it business sellers who participate in xxx's dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home's full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in xxx's dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in xxx's dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that xxx’s dpa program provides ample private benefit to the various parties in each home sale the manner in which xxx operated its dpa program shows that the private benefit to the various participants in xxx's activities was the intended outcome of xxx's operations rather than a mere incident of such operations xxx's down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities xxx relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates xxx neither solicits nor receives funds from other sources before providing down payment assistance xxx's grantmaking staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested xxx requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless xxx is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing xxx's instructions to title and escrow companies provide that at the close of escrow the seller’s contribution along with any xxx fees must be sent to xxx xxx's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of xxx’s operations in this respect xxx is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially perhome sale xxx secures an ordollar_figure xxx’s promotional material and its marketing activities show that xxx operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization form 886-a rev department of the treasury - internal_revenue_service page -16- f schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items name of taxpayer form 886a seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which xxx operated its dpa program shows that xxx was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect xxx's operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 xxx’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself xxx provided services to home sellers for which it charged a market rate fee xxx did not market its services primarily to persons within a charitable_class xxx's primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property xxx did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of xxx's activities furthered commercial rather than exempt purposes xxx is substantially_similar to example of revrul_2006_27 furthermore xxx's activities were structured to provide substantial private benefit to xxx's insiders facts establish that xxx and xxx entered into a marketing agreement effective date under the terms of the agreement xxx performed all of the marketing and processing for the dpa activities of xxx the agreement called a fee equal to of the seller service fee paid_by the seller to xxx every grant made by xxx was deemed attributable to marketing services provided by xxx therefore xxx received a fee from every grant transaction made by xxx for the years at issue xxx was the source of substantially_all of xxx's gross revenues like the organization in kj's fund raisers supra xxx's operations resulted in a substantial private benefit to xxx's insiders xxx's operations also resulted in inurement to insiders xxx xxx and xxx who are the sole shareholders of xxx in the yearended december a marketing service fee of dollar_figure paid a marketing service fee of dollar_figure cpa cva valuation economist specialist of the internal_revenue_service dated april ina valuation report prepared by xxx xxx paid to xxx they and in the yearended december the fair market service fee for the year was determined to be dollar_figure _ and forthe allowed the for-profit s_corporation to accumulate a large net_income and constitutes inurement of xxx’s assets to the benefit of the three insiders the excess marketing fees paid to xxx year the fee was dollar_figure xxx's operaticns are the same as those of organization y in situation of revrul_2006_27 under that revenue_ruling which is controlling in this case y does not form 886-a rev department of the treasury - internal_revenue_service age -17- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended operate exclusively for a charitable purpose but instead operates primarily for the private benefit of other participants in the home sales transactions it facilitates for the same reasons that y is held not to be exempt in revrul_2006_27 xxx is not exempt as an organization described in sec_501 xxx's __ program does not meet the operational_test set forth in sec_1_501_c_3_-1 because its program is nearly identical to the program discussed in situation of revrul_2006_27 revrul_2006_27 articulates the service's position on when an organization that provides down payment assistance operates in a manner that is consistent with sec_501 and when it does not in revrul_2006_27 the irs held that an organization that relies on funding primarily from home sellers to provide downpayment assistance to home buyers is not operated exclusively for charitable purposes just like organization y in situation of the revenue_ruling the critical aspect of xxx's operations is the receipt of a payment from the home seller corresponding to the amount of its downpayment assistance revrul_2006_27 is factually on point and it is controlling in this case in addition revrul_2006_27 restates existing applicable law in effect at the time xxx began and operated its down payment assistance dpa program therefore even if there were not a revenue_ruling directly on point xxx fails to meet the requirements set forth in the internal_revenue_code and in treasury regulations as discussed below like y in situation xxx is not operated exclusively for charitable purposes and as discussed below like y more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_2006_27 sets forth the service's position on applicable rules and standards for determining whether organizations that provide down payment assistance to home buyers qualify as tax-exempt organizations described sec_501 revenue rulings are binding on the service and constitute formal statements of policy and the official position of the internal_revenue_service on the application of existing tax law to specific facts see tualatin valley builders supply inc y united_states ustc big_number g cir date citing 300_f3d_1065 cir keke actually xxx's operations are even more egregious than the organization described in situation of the revenue_ruling xxx's program there are no income limitations any homebuyer is able to receive down payment assistance from xxx as long as the home buyer buys a home from a seller that has enrolled the home with xxx's program in situation only low income homebuyers received down payment assistance under the circuit in tualatin valley describes an irs revenue_ruling in the tollowing manner a revenue_ruling is an official interpretation by the service that has been published in the internal_revenue_bulletin for the information and guidance of taxpayers internal_revenue_service officials and others concerned statement of procedural rules sec_601_601 revenue rulings do not have the force and effect of treasury_department regulations but are published to provide precedents to be used in the age -18- form 886-a rev department of the treasury - internal reven us service footnote continues next page form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of item sec_2002 225_f3d_103 is cir and 222_f3d_93 cir situation of revrul_2006_27 describes an organization whose activities exclusively further a charitable purpose and do not confer more than incidental private benefit and therefore qualifies for tax exemption situation describes an organization that does not qualify as a tax-exempt_organization because its activities do not exclusively further a charitable purpose and the substantial private benefit it confers on home sellers and its commercial focus overshadow any charitable purposes served xxx's down payment assistance activities lack even the favorable elements described in both situation sec_1 and and include all of the problematic elements flagged by situation therefore xxx does not qualify for tax exemption in both situation and situation the organizations were conducting the following activities which are consistent with tax exempt status xxx lacks all of these favorable elements e e e e making assistance available exclusively to low-income individuals xxx's program is open to everyone regardless of their income or assets using a standard such as the standards set by federal housing statutes and administered by the department of housing and urban development to determine who is a low-income individual xxx's program does not use any standards to determine who is a low-income individual it is open to everyone regardless of their income or assets providing assistance to low-income individuals who have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment xxx does not limit its assistance to low- income individuals who would otherwise be able to purchase a home and qualify for a mortgage but for the lack of a down payment offering financial counseling seminars and conducting other educational activities to help prepare potential low-income home buyers for the responsibility of home ownership xxx does not offer financial counseling seminars and does not conduct other educational activities to help prepare potential low-income home buyers for the responsibility of home ownership other than posting educational information about homeownership on its website continued footnote disposition of other cases and may be cited and relied upon for that purpose sec_601_601 form 886-a rev department of the treasury - internal_revenue_service age -19- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer year period ended explanation of items exhibit e establishing that a home purchased through the program meets standards for habitability by requiring a home inspection report xxx does not attempt to establish that a home purchased through the dpa program is habitable and does not require a home inspection report in the areas where situation sec_1 and differ xxx lacks all of the favorable elements described in situation and goes beyond the negative elements described in situation in situation x organization conducted a broad based fundraising program that attracted gifts grants and contributions from several foundations businesses and the general_public to fund its down payment assistance program and other activities in situation y organization did not conduct a broad based fundraising campaign to attract financial support but rather was supported mostly from the home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who received y’s downpayment assistance like y xxx does not conduct a broad based fundraising program that attracts gifts grants and contributions instead it relies almost exclusively on payments from its client home sellers which are contingent on the sale of particular properties in situation x organization structured the grantmaking process in a way to ensure that its grantmaking staff did not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale and also did not know whether any of the interested parties to the transaction had been solicited for contributions or had made pledges or actual contributions to the organization in situation y organization's staff considering an application_for downpayment assistance knew the identity of the party selling the home to the applicant and sometimes also knew the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale even worse than situation xxx's staff not only knew the identity of the party selling the home to the downpayment assistance applicant and the ' identities of any other parties who may receive a financial benefit from the sale it contractually required such interested parties to make payments to the organization that would cover the assistance provided to the buyer plus xxx's service fees e e e in situation x organization did not accept any contributions contingent on the sale of a particular property or properties in situation in substantially_all of the cases in which y organization provided down payment assistance to a home buyer y received a payment from the home seller and there was a direct correlation between the amount of the down payment assistance provided by y and the amount of the home seller's payment to y even worse than situation in every situation where xxx's transfers funds to a buyer it has previously form 886-a rev department of the treasury - internal revenue sei age - ‘form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended contractually required the home sellers to make a payment that would cover the assistance provided plus xxx's service fees in revrul_2006_27 situation the service concluded that y organization did not qualify for exemption from federal_income_tax as an organization described in sec_501 as described above xxx's operations are even further removed from being charitable than those described in situation thus xxx does not qualify for exemption from federal_income_tax as an organization described in sec_501 issue an organization may not rely on a favorable determination_letter if the organization omitted or misstated a material fact in its application or in supporting documents see revproc_2008_9 in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued id the examination of xxx's operations revealed that xxx omitted or misstated material facts in its form_1023 and that the organization operated materially different from the representations the organization made to the service on its form_1023 and subsequent filings first xxx entered into a series of marketing relationships with xxx a for profit entity that resulted in the inurement of its net_earnings to individuals mainly xxx's founders xxx xxxk and xxx second xxx operated contrary to its representations on form_1023 that it would provide grants to first-time homebuyers who meet certain criteria these grants can be used for their downpayment and or closing costs to help them purchase their first home in fact xxx did not limit eligibility for its dpa program to first-time home buyers moreover its operations show that the dpa program was open to any one who qualified for a fha loan regardless of a homebuyer's income status as the first-time_homebuyer or the location of a participating home xxx did nothing to ensure that the homebuyers would in fact be able to afford the homes purchased through its program or that the homes were safe sec_501 of the code and the regulations thereunder establish certain tests that an organization must meet to qualify for tax-exempt status one of the tests is the prohibition on inurement of the organization's net_earnings to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 sec_4958 of the code imposes certain excise_taxes on excess_benefit transactions that provide excess economic benefits to certain disqualified persons with respect to public_charities described in sec_501 the term excess_benefit_transaction includes but is potentially broader than the term inurement see sec_4958 department of the treasury - internal revenue seve age -21- form 886-a rev form 886a ‘department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended xxx admits that a portion of its net_earnings inured to the private benefit of xxx and its shareholders in the house report on sec_4958 congress stated that intermediate_sanctions for excess_benefit transactions may be imposed by the irs in lieu of or in addition to revocation of the organization's tax-exempt status h_rep_no cong 2d sess pincite emphasis added the report also stated ina footnote that in general revocation of tax-exempt status with or without the imposition of excise_taxes would occur only if an organization no longer operates as a charitable_organization h_rep_no cong 2d sess pincite note the implementing regulation sec_1_501_c_3_-1 became effective on date for excess_benefit transactions occurring after date although the regulation was not effective at the time the transactions in this case occurred it provides a framework for analysis and is helpful in applying previously existing general principles to this case the regulation states that the irs will consider all relevant facts and circumstances in determining whether to combine revocation of exempt status with intermediate_sanctions five factors are listed but the list is not exhaustive and the service can take into account the many unique factors that may arise in any given case or affect the service's ultimate discretion on the issue of revocation id an application of the five factors to this case makes it clear that revocation of xxx's exempt status is appropriate even with the imposition of excess_benefit taxes the first factor looks to the size and scope of xxx’s activities furthering an exempt_purpose xxx did not operate to further an exempt_purpose so this factor weighs in favor of revocation the second factor looks to the size and scope of the excess_benefit transactions relative to the size and scope of the exempt_purpose activities again xxx did not operate to further an exempt_purpose therefore its excess_benefit transactions are not offset or put into any kind of perspective by an extensive record of charitable activities thus the second factor also weighs in favor of revocation xxx argues that the third fourth and fifth factors listed in the regulation weighed against revocation because xxx it implemented safeguards to prevent future excess_benefit transactions and it made good_faith efforts to seek correction from the disqualified persons involved xxx can be given credit for the pre-audit voluntary compliance it made in this regard the third fourth and fifth factors could help to compensate for excess_benefit transactions conducted by an organization that atherwise qualified for exemption however because xxx's activities failed to further an exempt_purpose in the first place it does not qualify for tax exempt status consistent with the legislative_history to sec_4958 the final regulations under sec_4958 provide that the substantive requirements for exemption under sec_501 c still apply even if an organization engages in transactions that are also subject_to excise form 886-a rev department of the treasury - internal_revenue_service page -22- form 886a department of the treasury - internal_revenue_service name of taxpayer - explanation of items schedule no or exhibit year period ended taxes under sec_4958 sec_1_501_c_3_-1 unlike the health care organizations in 456_f3d_444 cir xxx did not otherwise engage in substantial activities that furthered a charitable purpose remedial actions taken by xxx although commendable do not negate this fact therefore revocation in response te the inurement is appropriate revocation of an organization's determination_letter recognizing exempt status may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction for the purpose of diverting corpus or income from its exempt_purpose and if the transaction involved a substantial part of the corpus or income of the organization see the statement of procedural rules sec_601_201 xxx made several material misstatements on its application_for exemption justifying a retroactive revocation these include but are not limited to misstatements about how xxx wouid help only first-time homebuyers obtain downpayments and that the organization would be targeting those members of the community at the lower end of the income scale in addition xxx misstated and omitted material facts concerning its financial support sources on form_1023 xxx indicated that its ability to provide grants would be predicated on contributions received by the organization from community businesses private individuals or government entities hopefully we can help many worthy families financial support -- sellers’ contingent payments in fact xxx had only one main source of form_1023 part i statement xxx has not operated consistently with some of the statements made in the application and its operations are materially different from what was described consequently it is appropriate to revoke xxx's determination_letter recognizing it as a tax-exempt_organization described back to effective date of the determination_letter moreover revocation in this case is both retroactive and prospective conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section xxx's dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations there under governing qualification for tax exemption under the code xxx provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home xxx offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need xxx's dpa activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination form 886-a rev department of the treasury - internal_revenue_service age -23- form 886a department of the treasury - internal_revenue_service name of taxpayer a explanation of items schedule no or exhibit year period ended xxx operates in a manner indistinguishable from a commercial enterprise xxx's primary activity is brokering transactions to facilitate the selling of homes xxx's primary goal is to maximize the fees from these transactions xxx's brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants there are no roof certifications homeowner's warranties or home buyer's education required for buyer or seller participation in the program xxx has no standards for habitability and home inspection reports are not required for participation in the program xxx does not engage in any counseling or other activities that further charitable purposes because xxx's primary activity is not conducted in an manner designed to further sec_501 purposes xxx is not operated exclusively for exempt purposes within the meaning of sec_501 in addition xxx's activities have resulted in inurement of charitable assets to xxx's insiders under the terms of a marketing agreement xxx had with xxx all of the dpa activities of xxx were carried out through xxx for the years at issue xxx was the source of substantially_all of xxx's gross revenue and existed for a substantial nonexempt purpose of creating a market for xxx the marketing fees paid_by xxx to xxx have been determined to be excessive by a valuation economist specialist of the internal_revenue_service and resulted in substantial private benefit to xxx and inurement to the three owners of xxx xxx xxx and xxx for the foregoing reasons revocation of exempt status is proposed the facts show thatin20 represented in its form_1023 application the government proposes that the revocation be effective retroactively to the date of the organization's inception july xxx operated in a manner materially different from that and20 taxpayer’s position xxx's position with respect to the issues facts applicable law and government's position as discussed in this report is unknown xxx will be allowed days to review this report and respond with their position form 886-a rev department of the treasury - internal_revenue_service age -
